— Appeal by the defendant from a resentence of the Supreme Court, Queens County (Buchter, J), imposed August 16, 2012, upon his conviction of robbery in the first degree and robbery in the second degree, upon a jury verdict, the resentence being a period of postrelease supervision in addition to the determinate terms of imprisonment previously imposed by the same court on March 25, 2002.
Ordered that the resentence is affirmed.
Since the defendant had not yet completed his originally imposed sentence of imprisonment when the resentence was imposed, the resentence to a term including the statutorily required period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621, 630-633 [2011]; People v Thompson, 92 AD3d 812 [2012]; People v Harris, 86 AD3d 543, 543-544 [2011]). Rivera, J.E, Dickerson, Cohen, Hinds-Radix and Maltese, JJ., concur.